DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 12/27/2021 following the Non-Final Rejection of 08/31/2021. Claims 1 -2, 10, 13, 15-17, 19 and 21-23 were amended. Claims 1-2, 4-10, and 13-23 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12/27/2021, with respect to drawing, specification and claim objections have been fully considered and are persuasive.  The objections of 08/31/2021 has been withdrawn. 
Applicant’s arguments, see remarks, filed 12/27/2021, with respect to claims rejected under 35 USC § 112 have been fully considered and are persuasive.  The rejections of 08/31/2021 has been withdrawn. 
Applicant’s arguments, see remarks, filed 12/27/2021, with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive.  The rejections of 08/31/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-10 and 13-23 are allowed.

the claims as amended are deemed allowable over the prior art of record. The amendments made to the claims added the limitation of “the stationary part comprising a holding ring, at least a portion of the holding ring being arranged in the maintenance opening, the holding ring comprising one or more channels fluidly connecting a pressure side of the pump to an interior of the holding ring” which was not found in the search conducted. These limitations not being found in the prior art previously applied in the last office action, US 6309174 and US 4057371, As such, the application is determined to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745